842 F.2d 331
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph FREEMAN, Plaintiff-Appellant,v.Nancy A. RICHARDS, Defendant-Appellee.
No. 87-6026.
United States Court of Appeals, Sixth Circuit.
March 18, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
The plaintiff moves for counsel on appeal from the district court's order dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At the time of the events described in his complaint, the plaintiff was a prisoner at the Fayette County Detention Center in Lexington, Kentucky.  The defendant is an employee of the Comprehensive Care Center located in Lexington.  The defendant helped to provide medical care at the detention center.


3
In his complaint, the plaintiff alleges that the defendant released private information to an unauthorized party.  The case was referred to a magistrate, who recommended dismissal of the action because there was no constitutional right to non-disclosure of private information.   J.P. v. DeSanti, 653 F.2d 1080, 1090 (6th Cir.1981).


4
The plaintiff then filed objections to the magistrate's report, arguing that he possessed a liberty interest under Kentucky state law which prevented release of the private information without his consent.  The district court construed this issue as a procedural due process issue and held that the plaintiff had not shown that his state remedies were inadequate.   Hudson v. Palmer, 468 U.S. 517, 533 (1984);  Bacon v. Patera, 772 F.2d 259, 264 (6th Cir.1985).  The court then dismissed the case.


5
After an examination of the record and the plaintiff's brief, we agree with the conclusions of the magistrate and the district court for the reasons stated in their report and order.


6
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.